Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
(A) Regarding 35 U.S.C. 112(b) rejection as set forth in the Final Rejection of record 12/23/2020, it is resolved as the Applicant has adopted the Examiner’s suggestion and recited “stored in” in place of first instance of “from”, for instance see claim 1 amended limitation (f) as filed on 02/09/2021. Accordingly, the rejection is withdrawn.
(B) Regarding 35 U.S.C. 101 rejection which was conditionally withdrawn in the Final Rejection of record 12/23/2020 due to discrepancy between what was argued and what was actually claimed (see the Applicant’s response filed 10/01/2020), is completely resolved in view of the filed claim amendments. 
The Examiner had explained in the Final rejection that the arguments were not sufficient to overcome the rejection and the Applicant actually needed to claim the subject matter as argued (see Final Rejection of record 12/23/2021) which applied to combination of cache and end server elements. The Applicant has now resolved this issue by actually claiming what was previously argued, for instance see at least claim 1 amended limitations (p) and (q) as filed on 02/09/2021. Accordingly, the Examiner finds the combination of additional elements are sufficient under step 2A prong two to integrate the judicial exception, namely an abstract idea, into a practical application as viewed as a whole, the claimed additional elements do provide meaningful limitations to transform (prong two) the abstract idea (prong one) into a patent eligible application because they do provide additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Accordingly, the rejection is withdrawn.
(C) Regarding 35 U.S.C. 103 rejection, in view of filed claim amendments the rejection is withdrawn (even though the Examiner notes primary reference Spears Figs. 2, 9, 12-21, and para. [0280]; and did discover references that generally relate to key-value pair - particularly see references on PTO-892 being provided with this Notice of Allowability, however they lack the interlinkage of one or more template variables to generate custom event filed through use of key-value pair as being claimed, for instance note claim 1 limitations (f) – (n) which operate based on the Applicant’s explanation as noted in the Applicant’s remarks, see pages 12-15 filed 02/09/2021 which is supported by “specification at least at paragraphs [0033] - [0036], [0048], Figure 2, and Figure 11”, and additionally note Fig. 3 and its associated disclosure), because as a whole claimed invention would be non-obvious to a person having ordinary skill in the art based on relied upon prior art references. Thus, the Examiner finds claimed elements (i) generation/creation of a particular event comprising particular parameters, for instance see claim 1 limitation (b), (ii) effective use of cache by CDN or proxy server in combination with origin/end server to reduce load on the end/origin server, for instance see claim 1 limitations (c)-(e); and limitations (o)-(q), and (iii) generation of a particular template by dynamically modifying template variables which further comprise one or more custom event fields which is a key that is replaced with an associated value to generate the custom event field to ultimately create the notification message for display, once again see claim 1 limitations (f) – (n), upon considering them in combination and the claim as a whole non-obvious. 
claim as a whole non-obvious over relied upon references Spears in view of Wei, Capel, and/or Bayiates. Accordingly, the rejection is withdrawn.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday, 08:30-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/D.M.P./Examiner, Art Unit 3688                                                                                                                                                                                                        
/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688